Name: Commission Regulation (EC) No 1067/2000 of 19 May 2000 fixing, for the purposes of Regulation (EC) No 411/97, the ceiling for Community financial assistance granted to producer organisations setting up operational funds for 1999
 Type: Regulation
 Subject Matter: plant product;  regions and regional policy;  EU finance;  agricultural policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32000R1067Commission Regulation (EC) No 1067/2000 of 19 May 2000 fixing, for the purposes of Regulation (EC) No 411/97, the ceiling for Community financial assistance granted to producer organisations setting up operational funds for 1999 Official Journal L 119 , 20/05/2000 P. 0010 - 0010Commission Regulation (EC) No 1067/2000of 19 May 2000fixing, for the purposes of Regulation (EC) No 411/97, the ceiling for Community financial assistance granted to producer organisations setting up operational funds for 1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 411/97 of 3 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational programmes, operational funds and Community financial assistance(1), as last amended by Regulation (EC) No 1923/1999(2), and in particular Article 10 thereof,Whereas:(1) Article 15(1) of Council Regulation (EC) No 2200/96(3), as last amended by Regulation (EC) No 1257/1999(4), provides for the granting of Community financial assistance to producer organisations setting up operational funds. Paragraph 5 of that Article provides that from 1999, financial assistance is to be capped at 4,5 % of the value of the marketed production of each producer organisation, provided that the total financial assistance represents less than 2,5 % of the total turnover of all producer organisations.(2) According to information forwarded to the Commission by the Member States pursuant to Article 10 of Regulation (EC) No 411/97, the financial assistance applied for in respect of 1999 by producer organisations amounts to EUR 324,30 million against a total turnover of all producer organisations of EUR 12459,63 million. The ceiling for the abovementioned Community financial assistance should therefore be set at 3,6089 % of the value of marketed production of each producer organisation,HAS ADOPTED THIS REGULATION:Article 1The Community financial assistance provided for in Article 15(1) of Regulation (EC) No 2200/96 shall be capped at 3,6089 % of the value of marketed production of each producer organisation for aid applications in respect of 1999.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 62, 4.3.1997, p. 9.(2) OJ L 238, 9.9.1999, p. 11.(3) OJ L 297, 21.11.1996, p. 1.(4) OJ L 160, 26.6.1999, p. 80.